DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species in the reply filed on 2/2/2022 is acknowledged.   Applicant’s elected an anti-interleukin-10 IgY antibody.  However this specific species is not claimed.
Claims 1-15 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation "the pelleted feed composition" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US PGPub 2015/0037277) and Becker et al. (AU 2012244263).

	The claimed invention is drawn to a composition comprising A composition comprising coated avian egg yolk cores comprising an egg albumen coating, wherein the avian egg yolk cores have a diameter of 100 to 1500 micrometers, wherein the ratio of dry avian egg albumen to dry avian egg yolk in the coated avian egg yolk cores is 1:10 to 10:1.
The dried avian egg yolk comprises a bioactive polypeptide.
The coated avian egg yolk cores have a dissolution profile when tested in a U.S.P. Type II dissolution apparatus at 37°C and 50 rpm, in pH 6.8 buffer as follows: at 5 minutes greater than or equal to about 5% of the bioactive molecule is released.
The bioactive polypeptide comprises an enzyme, a cytokine, an antibody, a hormone, a growth factor, or a combination comprising at least one of the foregoing bioactive polypeptides.
The bioactive polypeptide is heat labile.
The bioactive polypeptide is an IgY antibody.
The IgY antibody was produced in the egg yolk in response to immunization of the avian with an immunogenic polypeptide.
The IgY antibody specifically binds the immunogenic polypeptide.
The IgY antibody in the coated avian egg yolk cores lose less than 50% of its bioactivity when exposed to temperatures of up to 93°C and a steam pressure of 552 kPa for 3 minutes or less.
The coated avian egg yolk cores have a flow factor of greater than 4, a Hausner ratio of 1-1.25, a static angle of repose of less than 60, or a combination thereof.

The coated avian egg yolk cores are in the form of a feed or food composition that further comprises a basal feed or food composition.

A food or feed composition comprising a basal food or feed composition and the coated avian egg yolk cores of claim 1. The feed composition is a pelleted feed composition. 


	Cook et al. teach a method of obtaining avian egg yolks and drying them into a power. This power can then be formulated in a manner appropriate to the administration route, such as if administered orally, the power can be encapsulated for oral administration and also mixed into a feed product or formed into a pellet. [see paragraphs 26, 32 and 39-40]  Cook et al. also teach that avian egg yolks can be used to harvest/concentrate IgY antibodies that are passively transferred from the mother to the egg following exposure of the mother to an immunogen. [see paragraph 34 and 35 and claims 10 and 18]  The generated IgY antibody would be capable of binding to the immunogen administered to the mother.
 	While Cook et al. do not teach that albumin or albumen can be used to coat the dried egg yolk cores, they do teach that their egg yolks can be encapsulated depending on administration route, such as orally.  Therefore, the additional teachings of Becker et al. related to the use of albumin as a protective coating of the core granules of their invention. [see pages 18 and 19] 
            Therefore, one of ordinary skill in the art would be motivated to and have a reasonable expectation of success at coating a dried avian egg yolk with liquid albumin in order to encapsulate the yolk and the IgY within it.  With regard to the claim limitations pertaining to Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Therefore, through routine experimentation, species within such limitations would be arrived at by one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648